IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Thomas Frankhouser,                     :
                          Petitioner    :
                                        :
             v.                         :
                                        :
Workers’ Compensation Appeal            :
Board (Safelite Group, Inc.),           :   No. 450 C.D. 2017
                         Respondent     :   Submitted: August 25, 2017


BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                 FILED: December 7, 2017

             Thomas Frankhouser (Claimant) petitions this Court for review of the
Workers’ Compensation (WC) Appeal Board’s (Board) March 17, 2017 order
affirming the Workers’ Compensation Judge’s (WCJ) decision granting Safelite
Group, Inc.’s (Employer) Petition to Suspend Compensation Benefits (Suspension
Petition) and Claimant’s Petition to Review Compensation Benefits (Review
Petition), and denying Claimant’s Penalty Petition. The sole issue before this Court
is whether the WCJ erred by granting Employer’s Suspension Petition. After review,
we affirm.
             Claimant worked for Employer as an auto glass technician for
approximately 15 years.     On March 29, 2013, while replacing a tractor trailer
windshield, Claimant slipped off of a tire he was standing on and injured his left
knee. Employer accepted liability for Claimant’s knee injury by way of a Notice of
Compensation Payable (NCP). Pursuant to the NCP, Claimant began to receive WC
benefits at the rate of $483.58 based upon a pre-injury average weekly wage of
$725.36. Claimant came under the care of Thomas J. Renz, D.O. (Dr. Renz). Dr.
Renz performed surgery to repair the ruptured synostosis associated with Claimant’s
patella on July 25, 2013. Following his knee surgery, Claimant used a hinged brace
which altered his gait. As a result, Claimant developed significant low back pain.
Diagnostic studies reflected a large disc fragment at L3-4 for which Claimant was
referred to Marcelino P. Oliveri, D.O. (Dr. Oliveri), an orthopedic surgeon
specializing in spinal surgery.    Dr. Oliveri surgically removed the fragment on
November 12, 2013. Claimant last treated with Dr. Renz and Dr. Oliveri on June 10
and 16, 2014, respectively. Both physicians released Claimant to return to work with
restrictions.
                On September 16, 2014, Employer issued Claimant a Notice of Ability
to Return to Work. Thereafter, Employer offered Claimant modified-duty work
performing utility repair work consistent with his medical restrictions beginning
October 27, 2014. Claimant reported to Employer’s facility on October 27, 2014 as
requested, but he did not attempt to perform any work. Rather, he spoke to his
attorney on the phone and left after one hour. On October 28, 2014, Employer issued
a Notification of Suspension or Modification (Suspension Notification) based on
Claimant’s return to work. Claimant filed a Challenge Petition and a Penalty Petition
relative to the Suspension Notification. On October 29, 2014, Employer filed the
Suspension Petition seeking relief as of October 27, 2014 based on the modified job
offer. On December 29, 2014, Claimant filed his Review Petition, wherein, he sought
to expand the NCP to include a specific left knee diagnosis and low back injury.
                The Suspension, Penalty and Review Petitions were consolidated, and
WCJ hearings were held on November 21, 2014, and February 3 and March 12, 2015.
On July 1, 2015, the WCJ granted Employer’s Suspension Petition, effective October
27, 2014; granted Claimant’s Review Petition; denied and dismissed Claimant’s
                                           2
Penalty Petition; and dismissed as moot Claimant’s Challenge Petition. Claimant
appealed to the Board. On May 3, 2016, the Board remanded the matter to the WCJ
to make findings regarding the amount and reasonableness of Claimant’s litigation
costs, and to award those costs. The Board affirmed the WCJ’s decision in all other
respects. On August 4, 2016, the WCJ determined that Claimant incurred $761.16 in
litigation costs and directed Employer to reimburse Claimant that amount. Claimant
did not appeal from the WCJ’s award of litigation costs, but only from the WCJ’s
granting of Employer’s Supension Petition to the Board. On March 17, 2017, the
Board in reaffirming its original Opinion and Order, stated: “Thus, the only issues
remaining are ones which we have previously decided. Consequently, to the extent
Claimant only appeals those issues that were previously decided in our May 3, 2016
Opinion, we affirm that Opinion and make it final.” Board Op. at 3. Claimant
appealed to this Court.1
              Claimant argues that by granting the Suspension Petition the WCJ
misapplied undisputed record evidence that the job Employer offered him did not
comply with his medical restrictions. Specifically, Claimant argues that, since the
WCJ’s finding that Employer’s October 2014 job offer complied with Dr. Oliveri’s
and Dr. Renz’s restrictions was not supported by the evidence, Employer failed to
meet its burden in proving its Suspension Petition. We disagree.

              Generally, a suspension of benefits is appropriate where the
              employer establishes that the claimant has recovered all of
              his or her earning power; otherwise, benefits are only
              modified. The employer has the burden of proving that the
              claimant’s work-related injury has improved sufficiently for
              the claimant to return to work and that a job the claimant is

       1
        “On review[,] this Court must determine whether constitutional rights were violated, errors
of law were committed, or necessary findings of fact were supported by substantial competent
evidence.” Stepp v. Workers’ Comp. Appeal Bd. (FairPoint Commc’ns, Inc.), 99 A.3d 598, 601 n.6
(Pa. Cmwlth. 2014).


                                                3
             capable of performing is available to the claimant; once the
             employer meets this burden, the burden shifts to the
             claimant to demonstrate that he or she responded to the job
             offer in good faith.

Se. Pa. Transp. Auth. (SEPTA) v. Workers’ Comp. Appeal Bd. (Cunningham), 72
A.3d 814, 817 (Pa. Cmwlth. 2013) (citation omitted).
             Claimant asserts that it is “undisputed” that the job Employer offered
him did not comply with his doctors’ restrictions. Claimant Br. at 12. However, the
testimony reveals otherwise. Employer’s manager Eric Snyder (Snyder) testified:

             When [Claimant] came [in on October 27, 2014], I told him
             that [my boss Kirk Reed] had called me and that, you know,
             there was a position for him that we had modified to deal
             with his restrictions, and that he was not repair-certified yet,
             and that for the first three or four days maybe a week we
             would be training him on repair.

Reproduced Record (R.R.) at 135a. With respect to Claimant’s restrictions, Snyder
explained:

             Q. [Employer’s Counsel] Okay.          And we’ve had a
             discussion about [Claimant’s] restrictions, lifting up to 20
             pounds, no prolonged lifting, bending or twisting and no
             sitting more than 20 minutes.
             A. [Snyder] Correct.
             Q. Were all the tasks that you have envisioned for him
             within those restrictions that I just described?
             A. Yes, they were.
             Q. Now we’ve mentioned that this was a modified-duty
             utility tech position, would a normal utility technician have
             to do things that would exceed the restrictions imposed by -
             -
             A. Yes, they would.
             Q. --- [Claimant’s] doctors?
             A. Yes, they would.

                                            4
           Q. Okay. In what way?
           A. Some vehicles maybe like a Dodge Ram pickup truck
           that’s, you know, all jacked up four or five feet high, you
           might have to get on a ladder to do a repair. You know,
           there are bigger vehicles that would probably fall within,
           you know, not being within his restrictions, so we would
           modify that. If there was something that he physically
           couldn’t do, we wouldn’t have him do it.
           ....
           Q. So if a job were to come in on a big Dodge pickup truck,
           like you just described --
           A. Right.
           Q. --- that would require him to climb up on a ladder, how
           would you address that situation with [Claimant]?
            A. Somebody else would do that job. If it were something
            that wasn’t within the parameters of his disability, we
            wouldn’t have him do it.
R.R. at 136a-138a (emphasis added). Further, Dr. Renz testified:
           Q. [Employer’s Counsel] Okay. Following your last
           examination and Dr. Oliveri’s last examination, [Employer]
           offered [Claimant] a position as a utility tech. I want to
           show you a letter dated October 15th, 2014. That was the
           letter offering him the position. I’ll give you an opportunity
           to review that.
           A. [Dr. Renz] Okay.
           Q. You had an opportunity to review this offer to him?
           A. Yes.
           Q. Okay. Now, according to the letter, the utility tech
           position would adhere to restrictions of lifting up to 20
           pounds, no prolonged lifting, bending, twisting or sitting
           more than 20 minutes. Based upon what was contained
           on the face of this letter, does it sound like, just from
           what’s on the face of the letter, that that would be
           consistent with the limitations that you imposed?
           A. Yes.
                                         5
Q. I want to provide you with some additional information.
I have to do it in the form of a hypothetical because
[E]mployer hasn’t testified yet, but they will at the next
hearing.
So I want you to assume for purposes of this question if
[E]mployer will testify as follows; that the job that they
envisioned for [Claimant] as a utility tech would involve
repairing cracked windows. Most of us have encountered
the unpleasant experience of having a cracked windshield at
some point or another. He would not have been involved in
replacing windshields, but if cracks were small enough that
they could be repaired, he would have repaired windshields
by putting in whatever that material is into the windshield
that would allow it to be repaired.
He would also have been involved in repairing the glass
from side windows, which weigh between five and ten
pounds, the glass itself. The process of repairing the side
glass would involve removing door panels. The door panels
also weigh between five and ten pounds. He would be able
to sit and stand as needed for comfort when performing
these tasks. There would not be any performance quotas.
He could work at his own pace.
Assuming that the employer testifies consistent with
what I have just described, do you believe the job that
they envisioned for him would comply with the
restrictions that you had imposed?
....
[A.] I think most of what you’ve described he could do.
The problem would be filling cracks that are more on the
center of the windshield. So within the arm’s length of the
windshield, I don’t think there would be a problem with
that, but to have to reach over more than two or three feet
into the windshield, a higher car I think would be a problem
for him.
Q. Okay. If the windshields were removed before the crack
was repaired such that he didn’t have to lean over, would
that be okay?
....


                             6
              [A.] Yes, that would be fine.

R.R. at 28a-31a (emphasis added). Because the WCJ found both Snyder and Dr.
Renz credible,2 see R.R. at 185a, there was record evidence supporting the WCJ’s
conclusion that the offered job was within Claimant’s restrictions. Accordingly, the
WCJ properly granted Employer’s Suspension Petition.
              For all of the above reasons, the Board’s order is affirmed.


                                          ___________________________
                                          ANNE E. COVEY, Judge




       2
           “The WCJ is the ultimate factfinder and has exclusive province over questions of
credibility and evidentiary weight.” Univ. of Pa. v. Workers’ Comp. Appeal Bd. (Hicks), 16 A.3d
1225, 1229 n.8 (Pa. Cmwlth. 2011).
                                              7
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Thomas Frankhouser,                     :
                       Petitioner       :
                                        :
           v.                           :
                                        :
Workers’ Compensation Appeal            :
Board (Safelite Group, Inc.),           :   No. 450 C.D. 2017
                         Respondent     :



                                      ORDER

           AND NOW, this 7th day of December, 2017, the Workers’
Compensation Appeal Board’s March 17, 2017 order is affirmed.


                                      ___________________________
                                      ANNE E. COVEY, Judge